Per Curiam.
This suit was brought to recover damages to a motor truck caused by a collision with the defendant’s trolley ear on June 7th, 1923. The trial resulted in a verdict for the plaintiff for $1,000. The defendant obtained a rule to show cause and writes -down two reasons for a new trial: First, the verdict is contrary to the weight of the evidence. Not so. 'There was a conflict in the testimony. We cannot disturb the verdict of the jury on that ground. Second, error in the charge. There was no exception entered or noted to the charge at the trial. While it is true a verdict may be set Aside on a rule to show cause, although no exception to the charge was taken at the trial (Clark v. Public Service R. R. Co., 83 N. J. L. 319), the power thus to set aside a verdict should be used cautiously by the reviewing court and only in an unusual case, where the alleged error is not called to the attention of the trial judge by a proper exception. In this Case, however, we think the criticism aimed at the charge ■of the court is hj^percritical. The rule to show cause is discharged.